Citation Nr: 1213805	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Type 2 diabetes mellitus (DM), to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for Type 2 DM, to include as due to Agent Orange exposure.

In September 2007, the Board remanded the appeal for further development by the originating agency.  In May 2009, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a December 2009 Joint Motion filed by counsel for the Veteran and the VA Secretary.  In February 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In its February 2011 remand, the Board directed the RO to arrange for the Veteran to undergo a special VA examination by an endocrinologist experienced in the diagnosing and treating DM, who was to determine whether the Veteran had a valid diagnosis of Type 2 DM.  The examiner was to render an opinion as to whether the Veteran had a valid diagnosis of Type 2 DM, and identify any secondary diabetic neuropathy or retinopathy.  It was also requested that the examination report include a sufficient discussion of the reasons and bases for any diagnosis furnished, including a review and discussion of Dr. P.G.'s December 2004 medical report, and the June and September 2008 VA examination reports.  The examiner was directed to give a complete rationale for all examination findings, comments and opinions expressed.

The March 2011 VA examination report did not comply with the directives set forth in the February 2011 remand.  Specifically, the examiner, who was an endocrinologist, diagnosed the Veteran with Type 1 DM.  The examiner also noted that the Veteran was initially diagnosed with DM in 1978 by his family physician, Dr. P.G., and that Dr. P.G., in a 2004 statement, indicated that the Veteran was treated at the time of his initial diagnosis with an oral agent, which yielded initial satisfactory control; however, he did not discuss any other details of the December 2004 report of Dr. P.G., nor did he mention or discuss the June and September 2008 VA examination reports, as directed in the Board's remand.  Furthermore, the examiner failed to give a rational for his opinion that it was less likely than not that the Veteran had a valid diagnosis of Type 2 DM.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the March 2011 VA examiner.  The examiner should review the claims folder again, and give a complete rationale for his opinion that it was less likely than not that the Veteran had a valid diagnosis of Type 2 DM.

The examination report should include a sufficient discussion of the reasons and bases for any diagnosis furnished, to include reviewing and addressing Dr. P. G.'s December 2004 medical report, as well as the June and September 2008 VA examination reports. 

If the examiner who conducted the March 2011 examination is unavailable, the Veteran should be afforded a new examination in order to obtain the necessary opinions.

2.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 
5.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


